Exhibit 8.4.3 SCHEDULE A SEPARATE ACCOUNTS AND ASSOCIATED CONTRACTS (Updated as of January 2, 2014) Name of Separate Account Contracts Funded by Separate Account American Fidelity Separate Account A Inception Date: January 1, 1999 AFPR1ME GROWTH® Variable Annuity American Fidelity Separate Account B Inception Date: October 27, 1997 AFAdvantage® Variable Annuity American Fidelity Separate Account C Inception Date: June 4, 2002 AFMaxx® 457(b) Group Variable Annuity This Schedule A to the Participation Agreement dated March 30, 2005, as amended, by and among the parties identified below is updated and effective as of January 2, 2014, and replaces all prior versions of this schedule. THE VANGUARD GROUP, INC. AMERICAN FIDELITY ASSURANCE COMPANY BY: /S/Matthew R. Walker NAME: Matthew R. Walker TITLE: Principal BY: /S/David R. Carpenter NAME: David R. Carpenter TITLE: President VANGUARD VARIABLE INSURANCE FUND VANGUARD MARKETING CORPORATION BY: /S/Heidi Starn NAME: Heidi Starn TITLE: Secretary BY: /S/Heidi Starn NAME: Heidi Starn TITLE: Senior Vice President SCHEDULE B VVIF PORTFOLIOS (Updated as of January 2, 2014) The following Portfolios of the Vanguard Variable Insurance Fund shall be made available as investments underlying the Variable Insurance Products, subject to the limitations set forth in Section 2.13(c) of this Agreement: Balanced Portfolio Capital Growth Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio Total Stock Market Index Portfolio This Schedule B to the Participation Agreement dated March 30, 2005, as amended, by and among the parties identified below is updated and effective as of January 2, 2014, and replaces all prior versions of this schedule. THE VANGUARD GROUP, INC. AMERICAN FIDELITY ASSURANCE COMPANY BY: /S/Matthew R. Walker NAME: Matthew R. Walker TITLE: Principal BY: /S/David R. Carpenter NAME: David R. Carpenter TITLE: President VANGUARD VARIABLE INSURANCE FUND VANGUARD MARKETING CORPORATION BY: /S/Heidi Starn NAME: Heidi Starn TITLE: Secretary BY: /S/Heidi Starn NAME: Heidi Starn TITLE: Senior Vice President SCHEDULE B VVIF PORTFOLIOS (Updated as of January 2, 2014) Vanguard Variable Insurance Fund (VVIF): Balanced Portfolio Capital Growth Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio Total Stock Market Index Portfolio This Schedule B to the Electronic Trading Agreement (VVIF-Only) dated October 17, 2012 by and between the parties identified below is updated and effective as of January 2, 2014, and replaces all prior versions of this schedule. THE VANGUARD GROUP, INC. AMERICAN FIDELITY ASSURANCE COMPANY BY: /S/Matthew R. Walker NAME: Matthew R. Walker TITLE: Principal BY: /S/David R. Carpenter NAME: David R. Carpenter TITLE: President EXHIBIT B LARGE TRANSACTION AMOUNTS Fund Number Portfolio Large Transaction Amount Money Market Portfolio Balanced Portfolio Equity Index Portfolio Equity Income Portfolio Growth Portfolio International Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio High-Yield Bond Portfolio Short-Term Investment-Grade Portfolio * Capital Growth Portfolio Diversified Value Portfolio Total Stock Market Index Portfolio Mid-Cap Index Portfolio REIT Index Portfolio Conservative Allocation Portfolio Moderate Allocation Portfolio *Effective January 19, 2014
